Citation Nr: 0334043	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  01-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 4, 1970, to 
August 3, 1970.  

As noted in the Board's November 2002 remand pertaining to 
the issue on appeal, in a December 1970 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, denied the veteran's original claim for 
service connection for a back condition, diagnosed as 
spondylolysis, L5, bilateral, symptomatic.  However, in a 
January 1971 notice letter, the RO indicated to the veteran 
that his back condition was service-connected, but was less 
than 10 percent disabling so that compensation was not 
payable.  In a June 2000 decision, the RO indicated that the 
December 1970 decision that denied service connection for a 
low back disability on the basis that it preexisted service 
and was not aggravated therein was final, and denied the 
"current" claim for lack of new and material evidence.  

In light of the defective January 1971 notice indicating that 
service connection had been granted, the Board finds that the 
veteran was not adequately informed of the requirement to 
file a notice of disagreement with the December 1970 rating 
decision denying service connection for low back disability 
in order to initiate an appeal, and the claim therefore did 
not become final.  Cf. 38 U.S.C.A. § 7105(c) (West 2002) (if 
no notice of disagreement is received within one year after 
notice of a rating decision, the decision becomes final).  
Under these circumstances, the Board finds that the November 
1970 original compensation claim is still pending, and the 
RO's December 1970 rating decision denying service connection 
for a back condition is the rating decision on appeal.  This 
finding obviates the need for the veteran to submit new and 
material evidence, since there is no prior finally 
adjudicated claim for service connection for a back 
disability.  Cf. 38 C.F.R. 3.156.


FINDINGS OF FACT

1.  Clinical evaluation of the veteran's back was normal upon 
entry into service, and history as related by the veteran 
indicated that he did not have and had never had back 
problems of any kind.

2.  The evidence shows clearly and unmistakably that the 
veteran had pre-existing spondylolysis upon entry into 
service.

3.  There is no clear and unmistakable evidence to show that 
the veteran's low back condition was not aggravated during 
service.


CONCLUSION OF LAW

A pre-existing low back condition was aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1111 (West  2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Background

At a May 8, 1970, service pre-enlistment examination, 
clinical evaluation of the veteran's spine was normal.  On 
the day of the examination, he indicated by checked box that 
he did not have and had never had back trouble of any kind.  
On June 4, 1970, the date upon entry into service, it was 
noted that the veteran received a physical inspection and 
that no additional defects were discovered.

A July 1970 service medical record indicates that the veteran 
had experienced low back pain since childhood.  On 
examination, there was no radicular component, there was full 
range of motion, there was no spasm, and straight leg raises 
were negative.  

Another July 1970 service treatment record indicates that the 
veteran complained of recurrent back pain of four years 
duration.  X-rays showed bilateral spondylolysis, L5, 
symptomatic.

A July 1970 Medical Board report indicates the veteran to 
have spondylolysis, L5, bilateral, symptomatic.  The 
condition was indicated by checked boxes to have existed 
prior to service, to have not been incident to service, to 
have existed prior to entry into service, and not to have 
been aggravated by service.  

An August 1970 in-service treatment record includes a history 
of chief complaint of recurrent low back pain of four years 
duration.  The low back pain was described as associated with 
strenuous physical activities.  X-rays showed bilateral 
spondylolysis, L5.  The condition was found to have existed 
prior to service.  

Private medical records dated in September 1973 show that the 
veteran was seen for onset of low back pain after carrying a 
block and strap that weighed over 100 pounds.  The pain was 
becoming increasingly severe and was interfering with work.  
X-rays showed an obvious and well-defined spondylolysis at 
the L5-S1 level.  The treating physician found that the 
veteran had a bilateral spondylolysis that, with the onset of 
symptoms coupled with previous mild symptoms, indicated that 
the veteran would likely be destined for continuing low back 
pain and disability and would be unable to resume the 
extremely strenuous manual labor he had previously performed.  
The physician recommended a posterolateral L5 to the sacrum 
fusion.  The fusion was performed in October 1973.  At a 
September 1974 closing evaluation after the surgery, the 
assessment was that the veteran had improved but remained 
disabled for his previous employment.

The veteran was seen at a private emergency room for low back 
pain in November 1974.  The diagnosis was low back pain.  He 
was seen by a private physician for lumbosacral strain, 
status post lumbar fusion, in January 1981.  In July 1985, he 
was seen by a private physician, who, after X-rays, rendered 
a diagnosis of post-operative lumbosacral spine fusion with 
pseudarthrosis. 

From December 1992 to March 1993 the veteran again received 
private treatment for low back pain.  He underwent multiple 
imaging studies and diagnostic procedures.  The veteran gave 
a history of having been turned down for military service due 
to some abnormality in his spine.  

VA records of treatment associated with the claims file show 
treatment for the veteran's back disability from November 
1999 forward.  When first seen for VA treatment, in November 
1999, his back problems were noted by history to have 
begun in the early 1970's.  After examination, the impression 
was severe exacerbation of chronic low back pain, status post 
fusion L5-S1, with significant sciatica involving L4-5 and 
L5-S1 nerve roots.   The veteran has received continued 
treatment for his low back disability through the present 
time.

In February 2003, the veteran underwent a VA examination for 
the purpose of determining whether his low back disability 
was related to service.  After taking an extensive history 
from the veteran, conducting a physical examination, and 
reviewing the claims file, the examiner accepted the 
veteran's history that his back was totally okay until the 
military, even when doing heavy work and vigorous sports.  He 
further accepted the veteran's history of injury, pain, and 
treatment in basic training.  He noted that the veteran left 
the military early.  He noted the veteran's history of 
continuing back pain and a workman's injury (in 1973), 
leading to low back surgery.  He noted that the veteran 
continued to have chronic back pain, which was diagnosed as 
post-surgical syndrome.  The examiner noted the syndrome to 
involve chronic muscular strain superimposed on post-
operative scarring, post-operative instability associated 
with nonunion of arthrodesis, and degenerative instability.  
He further found that there was probably at least some lumbar 
nerve root irritation, although there had not been any 
definite evidence of it.  The examiner opined that the 
veteran's present difficulties to lie mainly if three 
different areas.  He opined that 60 percent of the chronic 
back pain at the present time was due to spondylolysis; 20 
percent of the present chronic back difficulty was related to 
military service, because that is when the back first became 
bothersome; and 20 percent of the present back difficulty was 
due to heavy work and surgery since military service.

In response to follow-up RO questions, the examiner rendered 
a second opinion in May 2003.  After a lengthy and detailed 
rationale, based on explicit consideration and weighing of 
the veteran's service medical records and the history as 
related by the veteran, the examiner acknowledged the RO's 
contrasting interpretation of the medical evidence of record, 
and that such an interpretation would result in the denial of 
the veteran's claim.  The examiner disagreed with the RO's 
assessment, and restated his opinion in a 4-page well-
reasoned and strongly worded addendum.  He again found that 
the veteran's low back disability was in part due to a defect 
of the spine, in part due to a worsening during service, and 
in part to due further worsening with work activities after 
the military.  The examiner specifically doubted the 
documented findings of in-service physicians that the 
veteran's back pain had begun prior to service -- the 
examiner noted that such findings were based on entries by 
medical personnel rather than based on statements by the 
veteran directly, and that the veteran's back had been noted 
to be normal upon entry into service.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection, however, may be 
granted for a congenital disease or defect on the basis of 
aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
VAOPGCREC 82-90.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  (Emphasis added.)

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 U.S.C. § 1153; 38 
C.F.R. 3.306(b) (2003).  It is the government's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. 3.306(b) (2002); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993).

The VA General Counsel issued a precedent opinion, VAOPGCPREC 
3-2003, on July 16, 2003, pertaining to the presumptions of 
soundness and aggravation, in which it held as follows:

A.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs 
(VA) must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed 
prior to service.  Section 3.304(b) is therefore invalid 
and should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 
38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 
38 U.S.C. § 1111. 

See also, Cotant v. Principi, 17 Vet. App. 116 (2003).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Because clinical evaluation of the veteran's spine was found 
to be normal at his May 1970 pre-enlistment examination, and 
no additional defects were found upon entry into service in 
June 1970, the presumption of soundness applies in this case.  
See 38 U.S.C.A. § 1111.

All pertinent medical evidence indicates that the veteran has 
a developmental defect of the spine, spondylolysis, which 
pre-existed service.  The evidence is clear and unmistakable, 
obvious and manifest on this point, and there is no 
contention to the contrary, notwithstanding the negative 
clinical evaluation and negative history upon entry into 
service.  However, to rebut the presumption of soundness the 
evidence must show, clearly and unmistakably, not only that 
the condition existed prior to service, but also that that 
the condition was not aggravated by service.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003, Holding A.

The determinative question in this case is therefore whether 
there is clear and unmistakable evidence to show that the 
pre-existing spine condition was not aggravated during 
service.  38 U.S.C.A. § 1111.  

Three entries during service indicate histories of pre-
service back problems, and could be construed as some 
evidence against a finding of aggravation during service - a 
July 1970 record describing back problems since childhood, 
and another July 1970 treatment record and an August 1970 
treatment record describing back problems for the past four 
years.  Also constituting evidence against a finding of 
aggravation are the July 1970 Medical Board findings and the 
August 1970 treatment record indicating the veteran's 
condition to have existed prior to service and not to have 
been aggravated by service.  

However, the evidence of aggravation is contradicted and 
outweighed by the negative May 1970 pre-enlistment history 
and pre-enlistment clinical evaluation, from which it may be 
inferred that the condition was asymptomatic prior to 
service;  the conflicting histories as noted by medical 
personnel of back problems since childhood (as noted in July 
1970) and back problems for the past four years (as noted in 
August 1970), casting doubt upon the correctness and origin 
of the histories of symptoms prior to service; and the 
February 2003 and May 2003 opinions of the VA examiner that 
the veteran's back pain did not pre-exist service but rather 
began during service, and that based on his review of the 
record the history related to him by the veteran was more 
credible than the unsupported histories noted by in-service 
medical personnel.

In sum, the service medical records noting a pre-service 
history of back problems, and indicating the veteran's back 
condition to have pre-existed service and not to have been 
aggravated by service, are not "clear and unmistakable" 
evidence that the pre-existing low back condition was not 
aggravated during service.  Therefore, the presumption of 
soundness that attaches in this case is not rebutted, and 
service connection for a low back disability is warranted on 
the basis of aggravation of a pre-existing condition.  


ORDER

Entitlement to service connection for a low back disability 
is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



